 


109 HCON 396 IH: Expressing the sense of the Congress that the United States should address the ongoing problem of untouchability in India.
U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 396 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2006 
Mr. Franks of Arizona (for himself, Mr. Smith of New Jersey, Mrs. Jo Ann Davis of Virginia, Mr. Wolf, Mr. Tancredo, and Mr. Pastor) submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committees on Financial Services, Government Reform, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the United States should address the ongoing problem of untouchability in India. 

 
Whereas the United States and the Republic of India have entered an unprecedented partnership; 
Whereas the July 18, 2005, Joint Statement between President George W. Bush and Prime Minister Manmohan Singh stated that, [a]s leaders of nations committed to the values of human freedom, democracy, and rule of law, the new relationship between India and the United States will promote stability, democracy, prosperity, and peace throughout the world [. . . and] it will enhance our ability to work together to provide global leadership in areas of mutual concern and interest; 
Whereas caste is the socioeconomic stratification of people in South Asia based on a combination of work and descent; 
Whereas the Untouchables, now known as the Dalits, and the forest tribes of India, called Tribals, who together number approximately 250 to 300 million people, are the primary victims of caste discrimination in India; 
Whereas discrimination against the Dalits and Tribals has existed for more than 2,000 years and has included educational discrimination, economic disenfranchisement, physical abuse, discrimination in medical care, religious discrimination, and violence targeting Dalit and Tribal women; 
Whereas Article 17 of the Constitution of India outlaws untouchability; 
Whereas despite numerous laws enacted for the protection and betterment of the Dalits and Tribals, they are still considered outcasts in Indian society and are treated as such; 
Whereas the Dalits and Tribals are denied equal treatment under the law; 
Whereas the National Commission on Scheduled Castes and Scheduled Tribes has declared that many of the reported cases of atrocities against Dalits and Tribals end in acquittals; 
Whereas Dalit women are often raped with impunity; 
Whereas low-caste unborn females are targeted for abortions; 
Whereas most Dalits and Tribals are among those poorest of the poor living on less than $1 per day; 
Whereas most of India’s bonded laborers are Dalits; 
Whereas Dalits and other low-caste people are denied equal access to education; 
Whereas the Dalits and Tribals maintain higher illiteracy rates than non-Dalit populations; 
Whereas the public education afforded Dalits and Tribals, when available at all, is usually inadequate and conducted in regional languages or Hindi, thereby disqualifying them from access to India’s public universities which teach in English, and from most government positions and most advanced jobs in India, which require English; 
Whereas the HIV/AIDS epidemic in India is massive and underreported; 
Whereas the United Nations estimates that approximately 50 million Indians will die from HIV/AIDS in the next 40 years; 
Whereas Dalits and Tribals are disproportionately affected by HIV/AIDS and are the largest high risk population in India; 
Whereas a rise in religious conversion in response to caste discrimination has led to violence against religious minorities and is further perpetrated by organizations seeking the promotion and protection of caste; 
Whereas the Vishva Hindu Parishad (VHP) and the Rashtriya Swayamsevak Sangh (RSS) have been among the organizations perpetrating violence against religious minorities; and 
Whereas the VHP and RSS have directly and indirectly financially supported the campaign of violence against religious minorities in India and have distributed weapons for use against religious minorities: Now, therefore, be it 
 
That it is the sense of Congress that, as the leaders of the United States and the Republic of India have expressed commitment to the values of human freedom, democracy, and the rule of law, it is in the interests of the United States to address the problem of the treatment of the Dalits and Tribals in India in order to better meet mutual economic and security goals by— 
(1)raising the issue of caste discrimination and untouchability through diplomatic channels both directly with the Government of India and within the context of international bodies; 
(2)inviting Dalit organizations to participate in the planning and implementation of development projects from the United States Agency for International Development and other United States development organizations; 
(3)prioritizing funding for projects that positively impact Dalit and Tribal communities, specifically projects that implement quality English-based education for the Dalit and Tribal communities; 
(4)ensuring that cooperative research programs targeting rural health care, the HIV/AIDS epidemic, and rural technology contain proper focus on the Dalits and Tribals; 
(5)encouraging the World Bank and other relevant international financial institutions to consider caste discrimination when forming and funding development projects; 
(6)ensuring that all United States Government employees and contractors in India— 
(A)are aware that it is United States Government policy that caste discrimination is unacceptable, and that the United States is committed to eliminating it; and 
(B)treat all people equally, with regard to caste discrimination; 
(7)ensuring that— 
(A)qualified Dalits are in no way discouraged from applying for employment with the United States Government or United States Government contractors in India, and that transparent and fair recruitment, selection, and career development processes are implemented, with clear objective criteria; and 
(B)procedures exist to detect and remedy any caste discrimination in employment conditions, wages, benefits or job security for the employees of the United States Government or United States Government contractors in India; 
(8)encouraging United States businesses to— 
(A)afford Dalits and Tribals equal opportunity in hiring; 
(B)actively recruit and train Dalits and Tribals;  
(C)pay Dalits and Tribals a fair wage; and 
(D)adopt voluntary employment guidelines to foster the elimination of caste discrimination; 
(9)discussing the issue of caste in the context of congressional delegations; and 
(10)monitoring the activities and funds of the Vishva Hindu Parishad and Rashtriya Swayamsevak Sangh in the United States that are used to support groups that have perpetrated acts of violence against Dalits, Tribals, and religious minorities in India. 
 
